IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-20709
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MARGARITO PERALTA-MORALES,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-01-CR-45-1
                        --------------------
                          January 23, 2002
Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Margarito

Peralta-Morales on appeal has moved for leave to withdraw as

counsel and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).   Peralta-Morales has filed a

response to counsel's motion and brief, arguing that his attorney

did not speak Spanish and that he entered the United States in

search of medical care for injuries allegedly inflicted in a

beating by a sheriff.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-20709
                               -2-

     Our independent review of the record discloses no

nonfrivolous issue for appeal.    Accordingly, counsel's motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the appeal is DISMISSED.    5TH CIR.

R. 42.2.

     DISMISSED. MOTION GRANTED.